NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3700
                                       ___________

                             DERRICK LAKEITH BROWN,
                                            Appellant

                                             v.

                            WARDEN LEWISBURG USP
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (M.D. Pa. No. 3-14-cv-01413)
                     District Judge: Honorable Richard P. Conaboy
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   October 15, 2015

         Before: AMBRO, GREENAWAY, JR., and SLOVITER, Circuit Judges

                               (Filed: December 11, 2015)
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Derrick Brown, a federal inmate, appeals an order of the United States District

Court for the Middle District of Pennsylvania dismissing without prejudice his petition


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
for a writ of habeas corpus under 28 U.S.C. § 2241. For the following reasons, we will

affirm.

          In July 2014, Brown filed a § 2241 petition alleging that he has been subject to

prolonged confinement in the Special Management Unit (SMU) at USP-Lewisburg.1 In

particular, he claimed that his placement in the SMU deprived him of the opportunity to

obtain all possible good time credits and seek a lower custody classification. He also

alleged that he should have been transferred to another facility rather than have his time

in the SMU extended. Finally, he asserted that the prolonged SMU confinement

aggravated his mental illness. As relief, Brown sought damages, transfer to another

prison, medical and mental health evaluations, issuance of subpoenas, an evidentiary

hearing, and an investigation of his claims.

          The District Court held that Brown’s claims were not cognizable within a habeas

corpus proceeding because he challenged only the conditions of his confinement.

According to the District Court, “there is no discernible contention by Brown that his

SMU placement resulted in any actual loss of good time credits or otherwise extended the

length of his confinement.” Therefore, the District Court dismissed Brown’s petition

without prejudice to his right to reassert his claims in a properly filed civil rights

complaint. Brown appealed.



1
 According to the Bureau of Prisons’ Inmate Locator, Brown is currently incarcerated at
at the U.S. Penitentiary ADMAX, in Florence, Colorado.

                                                2
       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and our

review of the District Court’s dismissal of Brown’s § 2241 petition is plenary. See

Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 538 (3d Cir. 2002) (per curiam).

       We agree with the District Court that Brown’s claims were not properly brought

under § 2241. Section 2241 “confers habeas jurisdiction to hear the petition of a federal

prisoner who is challenging . . . the execution of his sentence.” Woodall v. Fed. Bureau

of Prisons, 432 F.3d 235, 241 (3d Cir. 2005). While we have noted that “the precise

meaning of ‘execution of the sentence’ is hazy,” we have made clear that a challenge

under § 2241 must be to the manner in which the sentence is being “put into effect” or

“carr[ied] out.” Id. at 242-43; see also Cardona v. Bledsoe, 681 F.3d 533, 537 (3d Cir.

2012) (explaining that, in order for a prisoner to challenge the execution of his sentence

under § 2241, he must allege that the “BOP’s conduct was somehow inconsistent with a

command or recommendation in the sentencing judgment”). Brown’s allegations of

prolonged placement in the SMU and the resulting consequences, including the possible

loss of good time credits, concern the conditions of his confinement, not the manner in

which his sentence is being carried out. See id.; Leamer v. Fauver, 288 F.3d 532, 542 (3d

Cir. 2002) (“[W]hen the challenge is to a condition of confinement such that a finding in

plaintiff’s favor would not alter his sentence or undo his conviction, an action under

§ 1983 [and not habeas corpus] is appropriate.”). Therefore, the District Court properly

determined that Brown’s claims are not cognizable under § 2241, and properly dismissed

the petition.
                                             3
For these reasons, we will affirm the District Court’s order.




                                      4